Case 1:20-cv-04809-TCB Document 1-18 Filed 11/25/20 Page 1 of 4




                             Exh. 17
11/17/2020
                   Case
                   Case 1:20-cv-04809-TCB
                        1:20-cv-04651-SDG Document
                  05:54PM
                                           Document1-18
                                                    6-8& CONNIE
                                                  JIM     Filed
                                                          Filed 11/17/20
                                                                11/25/20
                                                                 JGHNSGN Page
                                                                         Page 12 of
                                                                                 of 34    PAGE    01/03




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION


     L.LIN WOOD,JR.

                  Plaintiff,                                          CIVIL ACTION FILE NO.
                                                                      l:20-cv-04651-SDG
     V.



     BRAD RAFFENSPERGER,in Ms official
     capacity as Secretary of State of the State
     of Geoi^ia,REBECCA N.SULLIVAN,
     in her official capacity as Vice Chair of
     the Georgia State Election Board,
     DAVID J. WORLEY,in his official
     capacity as a Member of the Georgia
     State Election Board,MATTHEW
     MASHBURN,in Ms official capacity as
     a Member ofthe Georgia State Election
     Board,and ANH L£,in her official
     capacity as a Member of the Georgia
     State Election Board,

                  Defendants.



             AFFIDAVIT OF CQNSETTA S.JOHNSON IN SUPPORT OF
          PLAINTIFF'SMOTTON FOR TEMPORARY RESTRAINING ORDER

                  I, Consetta S, Johnson, declare imder penalty of pequiy that the following is
     true and correct;



      1, I am over the age of 18 years and competent to testify herein. 1 have personal

          knowledge ofthe matters stated herein.
     {00534a2&}

                                               Ex. H to TRO Motion:
                                                Johnston Affidavit
11/17/2020          Case
                    Case 1:20-cv-04809-TCB
                  05:54PM 1:20-cv-04651-SDG   Document
                                               DocumentJIM
                                                        1-18
                                                         6-8S CONNIE
                                                              Filed
                                                               Filed 11/17/20
                                                                     11/25/20
                                                                      JOHNSON Page
                                                                              Page 23 of
                                                                                      of 34   PAGE   02/03




     2. I was a volunteer audit monitor at the Jim R. Miller Park for the recount process
          on November 16,2020.

     3. As a floor monitor, I could see by the markings that the ballots being audited

          were absentee ballots.

     4. I witnessed two poll workers placing already separated paper machine receipt
          ballots with barcodes in the Trump tray, placing them in to the Biden tray.
     5. I also witnessed the same two poll workers putting the already separated paper
          receipt ballots in the'No Vote" and "Jorgensen" tray, and removing them and
          putting them inside the Biden tray.

     6. They then took out all of the ballots out of the Biden tray and stacked them on

          the table, writing on the count ballot sheet. A copy ofthe video reflecting this is
          attached as Exhibit A.

     7. Although I observed a supervisor provide guidance and instructions, the process
          was not uniform, and most poll workers were working in their own format and

          style.

     8. I also observed the poll workers not calling out verbally the names ofeach ballot.

          They simply passed each ballot to each other in silence.

     9. I believe the Board of Elections operations were sloppy, unorganized, and
          suspicious. As an observer I could not observe presidential vote preference

     {(»Sa4Q2&}

                                               Ex. H to TRO Motion:
                                                Johnston Affidavit
11/17/2020          Case
                    Case 1:20-cv-04809-TCB
                  05:54PM 1:20-cv-04651-SDG   Document
                                               DocumentJIM
                                                        1-18
                                                         6-8& CONNIE
                                                              Filed
                                                               Filed 11/17/20
                                                                     11/25/20
                                                                      JOHNSON Page
                                                                              Page 34 of
                                                                                      of 34   PAGE   03/03




          because the font size of the machine paper printed ballots were diflScult to read

          from my distance. This is my personal experience.



                  I declare under penalty of pequiy that the foregoing statements are true and

     correct




                                                                      Consetta S. ^hng^S
          STATE OF GEORGIA

          COUNTY OF COBB



                  Consetta S. Johnson appeared before me,a Notary Public in and for the above

     jurisdiction, this 17^ day ofNovember 2020,and after being duly sworn, made this
     Declaration, under pathj'




          [Affix Seal]           cob6<^V
                                                ' taty Public

          My Commission Expires




     (005a4Q2&}

                                               Ex. H to TRO Motion:
                                                Johnston Affidavit
